Exhibit 99.2 ManpowerGroup 3rd Quarter October 19, 2012 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2011, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 11% Revenue$5.2B 4% CC 10 bps Gross Margin16.6% 25% Operating Profit$119M 19% CC 40 bps OP Margin2.3% 19% EPS$.79 12% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 4 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 5 Growth Business Line Gross Profit - Q3 2012 █ManpowerGroup Solutions █Right Management ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 6 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 5% Revenue$1.1B 3% CC 17% OUP$35M 16% CC 40 bps OUP Margin3.1% 7 Americas Segment (22% of Revenue) (1)Included in these amounts is the US, which had revenue of $761M (-8%) and OUP of $25M (-24%). Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.OUP is equal to segment revenues less direct costs and branch and national headquarters operating costs. ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Americas - Q3 Revenue Growth YoY 8 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 17% Revenue$1.8B 6% CC 42% OUP$29M 34% CC 70 bps OUP Margin1.6% 9 Southern Europe Segment (35% of Revenue) (1)Included in these amounts is France, which had revenue of $1.4B (-6% CC) and OUP of $18M (-28% CC).On an organic basis, France revenue decreased 18% (-8% in CC). (2)On an organic basis, Segment revenue decreased 18% (-7% in CC). ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Southern Europe - Q3 Revenue Growth YoY 10 Revenue Growth - CC Revenue Growth % of Segment Revenue 76% 14% 5% 5% (1) On an organic basis, France revenue decreased 18% (-8% in CC). ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 11% Revenue$1.4B 3% CC 32% OUP$43M 28% CC 90 bps OUP Margin3.0% 11 Northern Europe Segment (28% of Revenue) ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Northern Europe - Q3 Revenue Growth YoY ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 2% Revenue$688M 0% CC 4% OUP$21M 2% CC 10 bps OUP Margin3.0% APME Segment (13% of Revenue) 13 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 APME - Q3 Revenue Growth YoY 14 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 As Reported Q3 Financial Highlights 3% Revenue$80M 6% CC N/A OUP$6M N/A 940 bps OUP Margin7.0% 15 Right Management Segment (2% of Revenue) ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 ($ in millions) Cash used in operating activities Capital Expenditures Free Cash Flow Change in Debt 41 6 Share Repurchases Dividends paid Acquisitions of Businesses net of cash acquired Effect of Exchange Rate Changes 8 Other 2 24 Change in Cash Cash Flow Summary - Nine Months 16 ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Balance Sheet Highlights Total Debt ($ in millions) Total Debt to ManpowerGroup 2012 3rd Quarter ResultsOctober 2012 Interest Rate Maturity Date Total Outstanding at 9/30/12 Remaining Available at 9/30/12 Euro Notes: - Euro 200M 4.86% Jun 2013 - - Euro 350M 4.505% Jun 2018 - Revolving Credit Agreement 1.49% Oct 2016 - Uncommitted lines and Other Various Various 44 Total Debt Credit Facilities ($ in millions) 18 Represents subsidiary uncommitted lines of credit & overdraft facilities, which total $381.0M. Total subsidiary borrowings are limited to $300M due to restrictions in our Revolving Credit Facility, with the exception of Q3 when subsidiary borrowings are limited to $600M. The $800M agreement requires that we comply with a Leverage Ratio (Debt-to-EBITDA) of not greater than 3.5 to 1 and a Fixed Charge Coverage
